DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 11/10/20, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a modular assembly for deployment of optical fiber along a pipeline and a method for deploying optical fiber along a pipeline of the claimed invention.

Drawings
3.	The drawings, filed on 11/10/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
5.	Claims 1-26 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a modular assembly for deployment of optical fiber along a pipeline, the modular assembly comprising a line of two or more conduits arranged end-to-end, each pair of opposing ends of adjacent conduits being connected together by a separate splice box, wherein the line is positioned along and adjacent to a length of the pipeline, in combination with other recited limitations in the claim.  
Claims 2-16 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 17. Specifically, the prior art fails to disclose a method for deploying optical fiber along a pipeline, the method comprising the step of the modular assembly comprising a line of two or more conduits arranged end-to-end, each pair of opposing ends of adjacent conduits being connected together by a separate splice box; disposing optical fiber within each conduit of the installed modular assembly; and optically connecting together the optical fibers disposed within each pair of adjacent conduits via the splice box connecting together the pair of adjacent conduits, in combination with other recited limitations in the claim.  
Claims 18-26 depend from claim 17.
7.	The prior art cited on attached IDS and form PTO-892 are the most relevant prior art known. However, the invention of claims 1-26 distinguishes over the prior art of record for the following reasons:
	Lu et al. (US 7418177 B2) disclose a fiber optic cable breakout arrangement can include a main cable, a branch cable that separates from the main cable, and an elongate protective sheath. Fibers of the branch cable can be packaged in the sheath to secure the fibers to the exterior of the main cable.
	Baucomet (US 2007/0071392 A1) teaches a fiber optic cable comprising a first set of optical fibers that are terminated and fed from an upstream end of the fiber optic cable and a second set of optical fibers that are terminated and fed from a downstream end of the fiber optic cable.
	Cody et al. (US 2006/0120672 A1) disclose a tether assembly includes a tether cable containing optical fibers and adapted to be attached to a fiber optic distribution cable at a mid-span access location. A furcation at the end of the tether cable separates and transitions the optical fibers into furcation legs terminating in individual connector ports.
	However, none of the references, either taken singly or in combination with each other, teaches a modular assembly for deployment of optical fiber along a pipeline and a method for deploying optical fiber along a pipeline of the claimed invention.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1-26.
	Claims 1-26 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883